Citation Nr: 1437392	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  07-31 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus and/or Agent Orange exposure.

2.  Entitlement to service connection for a nerve disorder of the right shoulder, claimed as peripheral neuropathy of the right shoulder, to include as secondary to diabetes mellitus and/or Agent Orange exposure, and/or as residuals of herpes zoster (shingles).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

This case was previously before the Board in November 2008 and January 2011, at which times the issues currently on appeal were remanded for additional development.  

In May 2008, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  The Veterans Law Judge who conducts a Board appeal hearing must participate in the final determination of the appeal.  38 C.F.R. § 20.707 (2013).  In April 2014, the Veteran and his representative were notified of the right to an additional Board hearing with the Veterans Law Judge who would decide the appeal.  The Veteran has not responded to the notification.  The Board therefore assumes that he does not want another hearing, and will adjudicate the case on the evidence of record.     

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in September 2011 granting service connection for a heart disability.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet.App. 35 (1993). 
	
The issue of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he has bilateral peripheral neuropathy of the lower extremities that is proximately due to, or the result of, service-connected diabetes mellitus.

2.  There is no competent evidence that the Veteran had shingles in service or that any current nerve disorder of the right shoulder is related to his period of active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral peripheral neuropathy of the lower extremities, secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  A nerve disorder of the right shoulder, to include shingles, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2006, which also provided notice that was compliant with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).   Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.   38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Bilateral Peripheral Neuropathy of the Lower Extremities

The Veteran asserts that he has bilateral peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure.

A November 2006 VA diabetes mellitus examination found that the Veteran reported first experiencing bilateral peripheral neuropathy of the lower extremities in or around 1999-2000 or earlier, before he was formally diagnosed with diabetes in 2004.  The examiner found that the Veteran had bilateral peripheral neuropathy of lower extremities, which was manifested by loss of sensation and paresthesia (a sensation of tingling, tickling, prickling, pricking, or burning).  The examiner also noted that the Veteran has experienced diabetic symptoms in the form of skin flaking, since about 1974.  

The examiner opined that the neuropathy was not related to the Veteran's diabetes, as it occurred before the Veteran was diagnosed with diabetes, and was not aggravated by diabetes, as vibration sense was normal (eliminating the diabetic nexus).  Contrary to that conclusion, the examiner wrote "yes" when asked "are there symptoms of peripheral neuropathy related to diabetes?"  

The Veteran was afforded another VA examination in February 2007.  The examiner stated that there was no change in diagnosis or etiology of the Veteran's peripheral neuropathy since the November 2006 examination, even when considering the Veteran's claims file, which was not reviewed during the last examination.

The Veteran was afforded another examination in September 2009.  The examiner noted that the Veteran experienced numbness and tingling in his feet since about 2004, and that the severity of the peripheral neuropathy was increasing.  The examiner reported that the Veteran had absent reflexes and distal loss of sensation in both feet.  The examiner opined that the peripheral neuropathy was at least as likely as not related to the Veteran's diabetes mellitus.

In an April 2010 addendum, the examiner opined that the Veteran had a long-standing history of hypertension and tobacco use for 34 years before he was diagnosed with diabetes, and that his peripheral neuropathy had its onset before he was diagnosed with diabetes; and that hypertension and tobacco use were risk factors for diabetes.  The examiner opined that due to the onset of the peripheral neuropathy predating the onset of the diagnosis of the diabetes, and other risk factors present, peripheral neuropathy was less likely as not related to the Veteran's diabetes.   

The Veteran underwent another VA examination in November 2011.  He reported to the examiner that he started noticing symptoms in his feet in the 1980s, and that he was diagnosed with diabetes mellitus in 1978.  The examiner noted that the available evidence showed a diagnosis of diabetes mellitus in 2002.  The examiner opined that if the onset of the Veteran's symptoms was indeed in the 1980s, it was at least as likely as not that the peripheral neuropathy in his feet was related to Agent Orange exposure; and that peripheral neuropathy at least as likely as not could be aggravated by diabetes mellitus.    

While the November 2006 and February 2007 VA examinations found that the Veteran had peripheral neuropathy in his feet that was not related to diabetes, the September 2009 and November 2011 VA examinations found that the neuropathy was a complication of diabetes.  (The September 2009 examiner changed his mind in the April 2010 addendum).  All opinions are competent.  The Board finds them equally persuasive, in that they place the evidence in equipoise as to whether the Veteran's bilateral peripheral neuropathy is related to either his diabetes mellitus or exposure to Agent Orange.  Therefore, reasonable doubt must be resolved in favor of the Veteran in finding that the neuropathy of his lower extremities, as diagnosed at the November 2006 VA examination and elsewhere, is a complication of service-connected diabetes.

Resolving reasonable doubt in the Veteran's favor, the Board finds that he has bilateral peripheral neuropathy of the lower extremities that is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for bilateral peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus, is warranted.

Nerve Disorder of the Right Shoulder 

The Veteran seeks service connection for a nerve disorder of the right shoulder, claimed as peripheral neuropathy of the right shoulder, to include as secondary to diabetes mellitus and/or Agent Orange exposure, and/or as residuals of shingles.  

The Veteran's September 1969 entrance examination does not mention shingles.  While the Veteran's service medical records (SMRs) show complaints of and treatment for various issues, including skin rashes, they do not show complaints of, and treatment for, shingles in active service.  His July 1977 discharge examination showed no notations of shingles, or any related skin or neurological problems.

Post-service medical treatment records show that the Veteran had shingles in 2005, and that it affected his right shoulder.  

A November 2006 VA diabetes mellitus examination found that the Veteran reported right shoulder peripheral neuropathy.  The examiner stated that the Veteran experienced paresthesia in his right shoulder.  The examiner noted that the Veteran's right shoulder throbbed, and that those symptoms started in 2005 when the Veteran had shingles.  The examiner opined that the Veteran's shingles, and the herpetic neuralgia which followed them, had no etiological nexus to diabetes.     

The Veteran was afforded another VA examination in February 2007.  The examiner stated that there was no change in diagnosis or etiology of the Veteran's peripheral neuropathy since the November 2006 examination, even when considering the Veteran's claims file, which was not reviewed during the last examination.

The Veteran was afforded another examination in September 2009.  The examiner noted that the Veteran experienced pain in the upper chest area, which occurred when he stretched his arm to the side and back.  The Veteran reported that the pain started in 2005, after a bout of shingles.  The examiner related that the Veteran was treated with anti-virals for his shingles; that the shingles lesions affected his right arm and right upper chest above the nipple line; that the pain from the shingles lasted about four-five weeks; and that the Veteran denied numbness and tingling to the right arm, and confirmed only having shoulder pain.  After physical examination and X-Rays, the examiner diagnosed degenerative joint disease of both shoulders (with the right being greater) and herpetic neuralgia (residuals of shingles) to the right arm and upper chest region.  The examiner opined that the shingles residuals were not related to the Veteran's Agent Orange exposure or to his service-connected diabetes.     

The Veteran underwent another VA examination in November 2011.  He reported to the examiner that the Veteran had a history of shingles, that in November 2005 he had shingles blisters on his right shoulder and had some associated pain (but no itching); that he went to physical therapy for the shoulder pain; and that he currently denied having any symptoms, including pain, numbness, tingling, or weakness in the right shoulder region.  The examiner opined that while the Veteran had shingles in 2005, he currently denied any symptoms. 

In the October 2013 brief, the Veteran's representative stated that the Veteran had shingles on two occasions - once in active service, and once in 2005.  

The Board recognizes that the Veteran and his representative now assert that the Veteran's first bout of shingles was in active service.  However, a thorough review of the Veteran's SMRs do not show that he had such a disability in active service.  Post-service treatment records and VA examinations show that the Veteran had shingles in 2005 and that it was followed by some neurological problems in the area of the right shoulder, which eventually resolved, but have not revealed that the shingles was related in any way to his active service, to Agent Orange exposure, or to his service-connected diabetes.  

To the extent that the Veteran and his representative assert that he had a diagnosis of shingles in service, the Board finds that they are not competent to diagnose shingles as it is a complicated condition with various manifestations and neurological components beyond the observation of a lay person.  The diagnosis of peripheral neuropathy or shingles residuals, and other neurological disabilities, is made based on clinical evaluation and diagnostic studies, and is beyond the scope of lay observation. Additionally, the Veteran has not reported that a medical professional diagnosed him with shingles or other neurological disability in service, nor has he provided lay testimony of symptoms in service that were later diagnosed as shingles by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."). Thus, the Board finds that the competent evidence of record does not support a finding that the Veteran had shingles in service. Moreover, even if the Veteran's assertions were to be deemed competent, which the Board does not find, the Board notes that the most probative evidence, the VA examination findings, relates any current nerve problems with his shoulder to his 2005 bout with shingles.  

Furthermore, the Board finds that the Veteran, as a lay person, is not competent to provide a link between any current right shoulder nerve disability and his active service, shingles, or a service-connected disability. As with a diagnosis of shingles or peripheral neuropathy, the etiology of any residuals of shingles or peripheral neuropathy must made based on clinical evaluation and diagnostic studies, and is beyond the scope of lay observation.  Thus, the only competent evidence regarding nexus is provided by the VA examiners, and they determined that to the extent he had any neuralgia or other nerve problems, they were related to the Veteran's 2005 bout with shingles, which postdated his active service by many years.  Thus, there is no competent evidence of a nexus between any potential residuals of shingles or any peripheral neuropathy and active service.
 
The Board notes that the September 2009 examiner diagnosed the Veteran with having degenerative joint disease in both shoulders, but the Veteran has never made any assertion that he has a bilateral shoulder condition related to active service, only that he has a nerve disorder of the right shoulder. Moreover, there is no competent evidence relating a bilateral shoulder condition to service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim. Since the preponderance of the evidence is against this claim; the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  The claim for service connection for a nerve disorder of the right shoulder, claimed as peripheral neuropathy of the right shoulder, to include as secondary to diabetes mellitus and/or Agent Orange exposure, and/or as residuals of shingles must be denied.

ORDER

Service connection for bilateral peripheral neuropathy of the lower extremities, secondary to service-connected diabetes mellitus, is granted.

Service connection for a nerve disorder of the right shoulder, claimed as peripheral neuropathy of the right shoulder, to include as secondary to diabetes mellitus and/or Agent Orange exposure, and/or as residuals of shingles, is denied.  




____________________________________________
GAYLE E . STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


